MEMORANDUM OPINION
                                         No. 04-11-00621-CV

    Roberto LAUREL, as Independent Executor of the Estate of Sergio L. Laurel, Deceased,
                                      Appellant

                                                   v.

Judy P. GARZA, Individually and as Administratix of the Estate of Eloisa G. Laurel, Deceased,
                                       Appellee

                      From the County Court at Law No. 2, Webb County, Texas
                                Trial Court No. 2009CVQ000791C3
                               Honorable Jesus Garza, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: June 6, 2012

DISMISSED

           Appellant has filed a motion to dismiss this appeal with prejudice in accordance with the

parties’ settlement agreement. We grant the motion and dismiss the appeal with prejudice. See

TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed against the parties who incurred them.

                                                        PER CURIAM